EXHIBIT 10.41

 

INDEPENDENT CONTRACTOR AGREEMENT

 

THIS AGREEMENT made effective February 1, 2018 (the “Effective Date”),

 

BETWEEN:

 

NEMUS BIOSCIENCES INC., a corporation organized and existing under the laws of
California with a principal address of 600 Anton Blvd. Suite 1100, Costa Mesa,
CA 92626

 

(the “Company”)

 

AND

 

EMERALD HEALTH SCIENCES INC., a corporation incorporated under the laws of
British Columbia, and having its registered and records office at 2610 – 1066
West Hastings Street, Vancouver, BC

 

(the “Contractor”),

 

WITNESSES THAT WHEREAS the Company would like to engage the Contractor as an
independent contractor to provide services to the Company and the Contractor
would like to be engaged by the Company as an independent contractor, on the
terms and conditions contained herein;

 

IN CONSIDERATION of the mutual agreements in this Agreement and subject to the
terms and conditions specified in this Agreement, the parties agree as follows:

 

1. Scope of Engagement

 

1.1 Position. The Company engages the Contractor as an independent contractor of
the Company and the Contractor hereby agrees to such engagement.

 

1.2 Services. The Company engages the Contractor to fulfill the services (the
"Services") as the Contractor and the CEO of the Company agree to, either orally
or in writing. The Contractor will provide the Services through its employees,
consultants, officers and directors (the “Providers”).

 



  1

   



 

1.3 Reporting Responsibility. The Contractor will report to the CEO of the
Company.

 

1.4 Not Employment. The parties acknowledge and agree that the relationship
created by operation of this Agreement is not an employment relationship.

 

2. Payment for Services

 

2.1 Payment. At the end of each month during the term of this Agreement, the
Company will pay the Contractor such amount as is agreed to from time to time by
the CEO of the Company and the CEO of the Contractor (in writing or by email)
for the Services provided during that month. If the Company does not have
sufficient funds on hand to make such payment, then the amount owing will accrue
interest at 12% per annum, calculated semi-annually, not in advance.

 

2.2 Reimbursement of Expenses. The Company will reimburse the Contractor and the
Providers for all reasonable expenses incurred in the performance of its, his or
her Services, provided that the Contractor or Provider provides a written
expense account in a form satisfactory to the CFO of the Company, acting
reasonably (or, if the CFO is not available, to the CEO).

 

2.3 Deductions and Remittances. The Company shall not be obliged to deduct or
retain from the payments made to the Contractor, nor shall it be obliged to
remit same to the required governmental authority, any amounts that may be
required by law or regulation to be deducted, retained and remitted including,
without limitation, Federal and Provincial Income Tax, HST, Workers'
Compensation and Canada Pension Plan deductions and remittances. All such
remittances and other payments are entirely the responsibility of the Contractor
and the Contractor hereby indemnifies and saves the Company and its Board
members harmless from any liability of any kind whatsoever that they may incur
as a result of the Contractor’s failure to make such remittances or payments.

 

3. Term and Termination

 

3.1 Term. The Contractor's engagement is for an initial term of ten years, and
will be automatically renewed on its anniversary each year thereafter unless one
party provides notice of termination at least 90 days in advance of such
anniversary.

 

4. Independent Legal Advice

 

4.1 Each party to the Agreement acknowledges and agrees that the other party has
given it the opportunity to seek and obtain independent legal advice, and has
recommended that it seek and obtain independent legal advice, with respect to
the subject matter of this Agreement and for the purpose of ensuring its rights
and interests are protected. Each party to the Agreement represents to the other
that it has sought independent legal advice or consciously chosen not to do so
with full knowledge of the risks associated with not obtaining such independent
legal advice.

 



  2

   



 

5. General

 

5.1 Time. Time shall be of the essence in this Agreement.

 

5.2 Assignment. This Agreement is not assignable by any party to the Agreement
without the prior written consent of the other parties. This Agreement will
enure to the benefit of and be binding on the parties and their respective
heirs, executors, administrators, successors and permitted assigns.

 

5.3 No Partnership or Agency. Nothing herein will or will be deemed to create
any partnership or joint venture among the parties or to give any party any
right or authority to act as the agent of or to pledge the credit of any other
party.

 

5.4 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of British Columbia and the federal laws of Canada
applicable in British Columbia, and the parties irrevocably submit to and accept
generally and unconditionally the exclusive jurisdiction of the courts and
appellate courts of British Columbia in that regard.

 

5.5 Entire Agreement. This Agreement represents the entire agreement between the
parties in respect to the subject matter of this Agreement, save and except the
Shareholders’ Agreement which may overlap the terms of this Agreement and which
may be enforced as a separate obligation by any party thereto.

 

5.6 Notice. Any notice, direction, request or other communication required or
contemplated by any provision of this Agreement will be given in writing and
will be given by delivering or emailing same to the parties to the contact
points they provide to each other from time to time.

 



  3

   



 

IN WITNESS WHEREOF the parties have hereunto set their hands and seals effective
as of the date first above written.

 

NEMUS BIOSCIENCES INC.

 

/s/ Brian Murphy

Authorized Signatory

 

EMERALD HEALTH SCIENCES INC.

 

/s/ Jim Heppell

Authorized Signatory

 

 



4



 